from a judgment of the Supreme Court, Erie County (M. William Boiler, A.J.), rendered April 26, 2011. The judgment convicted defendant, upon his plea of guilty, of assault in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of assault in the first degree (Penal Law § 120.10 [1]). Contrary to defendant’s contention, the record establishes that he knowingly, voluntarily and intelligently waived his right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]). That valid waiver forecloses defendant’s challenge to the severity of the sentence (see id. at 255-256; see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]). Present—Smith, J.P., Peradotto, Lindley, Sconiers and Valentino, JJ.